Citation Nr: 1142681	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-21 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss, and if so, whether the reopened claim should be granted.

2.  Entitlement to a higher rating for service-connected left ear hearing loss, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to November 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the Veteran's application to reopen a claim of entitlement to service connection for right ear hearing loss, denied service connection for tinnitus, and denied an increased rating for left ear hearing loss.  The appellant appealed these denials to the Board, and the case was referred to the Board for appellate review.  

In an April 2009 rating decision, the RO granted service connection for tinnitus.  As this represents a total grant of benefits sought on appeal, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

Although the Veteran was scheduled for a Travel Board hearing on May 21, 2009, he failed to appear for the hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, the hearing request is considered withdrawn.

The issue of entitlement to service connection for right ear hearing loss and entitlement to an increased (compensable) rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  An unappealed December 1994 rating decision denied service connection for right ear hearing loss. 

3.  The evidence received since the December 1994 rating decision, when considered by itself, or in conjunction with previously considered evidence, does relate to an unestablished fact necessary to substantiate the claim for service connection for right ear hearing loss. 


CONCLUSIONS OF LAW

1.  The December 1994 rating decision, which denied the claim for service connection for right ear hearing loss, is final.  38 U.S.C.A. § 7105(c)  (West 2002); 38 C.F.R. §§ 3.104(a) , 20.302 (2011). 

2.  The evidence received subsequent to the December 1994 rating decision denying right ear hearing loss is new and material, and the claim for service connection for right ear hearing loss is reopened.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

With respect to the issue of whether new and material evidence has been received to reopen the claim for service connection for right ear hearing loss, the Board notes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in this regard require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In the decision below, the Board has reopened the Veteran's claim for service connection for right ear hearing loss.  Therefore, regardless of whether the requirements have been met in this case with regard to this claim, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication of the claim to reopen.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

LAW AND ANALYSIS

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7104, 7105; 38 C.F.R. § 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108. 

For applications filed after August 29, 2001, as was the application to reopen the instant service connection claim, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Service connection for right ear hearing loss was originally denied in a December 1994 rating decision.  The Veteran did not appeal this decision; therefore, it became final.  38 C.F.R. § 20.1103.  The evidence of record at the time of the December 1994 denial included the service treatment records showing no evidence of right ear hearing loss during service or at the time of separation.  Also of record at the time of the December 1994 denial was a November 1994 VA examination report, which showed that the Veteran did not meet the criteria set forth by VA for a diagnosis of right ear hearing loss.  The claim was denied on the basis of a lack of a current diagnosis of right ear hearing loss for VA purposes.  

The subsequently received evidence includes a February 2007 VA examination report and a January 2009 VA examination report which show a current diagnosis of right ear hearing loss for VA purposes.  

After review of the evidence of record, the Board finds that reopening of the claim of entitlement to service connection for right ear hearing loss is warranted.  In this regard, the evidence added to the record since the December 1994 rating decision denying the service connection claim is considered new in that it was not previously considered evidence.  It is also material in that it raises a reasonable possibility of substantiating the claim.  Specifically, the newly added evidence shows evidence of a current diagnosis of right ear hearing loss according to the criteria set forth by VA.  As the claim was previously denied on the basis that the Veteran did not have such a diagnosis, this new evidence is sufficient to raise a reasonable possibility of substantiating the claim.  As such, the evidence is considered new and material and reopening of the claim is in order.


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for right ear hearing loss; the appeal is granted to this extent.


REMAND

Reason for Remand:  To obtain a new VA examination.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim, and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Veteran contends that he currently suffers from right ear hearing loss due to acoustic trauma while serving in the military.  The Board notes that service connection is in effect for left ear hearing loss on the basis of in-service aggravation of preexisting hearing loss in that ear.  Additionally, the Veteran's military occupational specialty (MOS) is listed on his DD Form 214 as being multiple launch rocket system crewmen.  

The Board notes that the Veteran's service treatment records fail to show any complaints or findings of right ear hearing loss.  In this regard, the Board notes that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993). 

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2010); Mclendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Although the February 2007 and January2009 VA examination reports show that the Veteran meets the criteria set forth by VA for a diagnosis of hearing loss in the right ear, the record does not contain a medical opinion regarding the likely etiology of the right ear hearing loss.  As such, a remand is required in order to obtain such an opinion.

With regard to the increased rating claim, the Board notes that in the September 2011 Appellant's Brief, the Veteran's representative argued that the Veteran's hearing has progressively gotten worse, as evidenced by examinations dated in 1994, 2007, and 2009.  The Board notes that the puretone averages for the left ear have worsened, however slight, on each subsequent examination.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  In this case, as noted above, the puretone averages for the left ear have gotten worse with each subsequent examination.  The Board finds that a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, should be conducted so that the disability evaluation to be assigned to the Veteran's service-connected left ear hearing loss will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Because the case is being remanded for a medical opinion regarding the claim for service connection for right ear hearing loss, and because it has been over two years since the most recent VA audio examination, the claim for an increased rating for left ear hearing loss should be remanded in order to schedule the Veteran for a new VA examination in order to assess the current severity of the left ear hearing loss.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In light of the factors noted above, the Board concludes that, in this case, an additional VA examination is needed to render an informed decision on the claim.  38 C.F.R. § 3.159(c)(4).  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment records, dating from May 2008 to the present, and associate them with the claims file.

2.  Schedule the Veteran for a VA audio examination in order to determine the nature and etiology of the current right ear hearing loss and the current severity of the service-connected left ear hearing loss.

The claims file must be made available to the VA examiner, and the examiner should review the file prior to the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  

After reviewing all VA and private treatment records, the examiner should provide an opinion as to whether it is at least as likely as not that the current right ear hearing loss had its onset in service or otherwise is causally or etiologically related to a disease or injury (i.e., acoustic trauma) incurred in active service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

With respect to the left ear hearing loss, the examiner should discuss the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 477, 455-56 (2007) (recognizing that, because an extraschedular rating for hearing loss may be appropriate, VA examiners should comment on any functional effects of a hearing disability).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1  (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


